Citation Nr: 0217105	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for residuals of lens removal 
with vitrectomy, right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran had active service from November 1951 to April 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of lens removal with vitrectomy, right eye.  

In his substantive appeal, (VA Form 9), received in August 
2001, the veteran indicated that he desired a hearing before 
a Member of the Travel Board.  See also veteran's letters, 
received in September 2001 and March 2002.  However, in 
April 2002, the veteran stated that he wished to withdraw 
his request for a hearing.  See April 2002 Report of Contact 
(VA Form 119); 38 C.F.R. § 20.702(e) (2002).  Accordingly, 
the Board will proceed without further delay.


FINDING OF FACT

The veteran does not have residuals of lens removal with 
vitrectomy, right eye, as a result of an injury, or 
aggravation of an injury, attributable to VA hospitalization 
or medical treatment.


CONCLUSION OF LAW

Compensation for residuals of lens removal with vitrectomy, 
right eye, under 38 U.S.C.A. § 1151 is not established.  38 
U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.358, 3.800 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
although the RO did not have the benefit of the explicit 
provisions of the VCAA or the implementing regulations at 
the time of the decision on appeal, the Board finds that 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the RO's August 2000 decision that the 
evidence did not show that the criteria had been met for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of lens removal with vitrectomy, right eye.  He 
was again notified of the criteria required for compensation 
in the May 2001 statement of the case (SOC), and in a 
letter, dated in February 2001.  Therefore, the rating 
decision, the SOC and the February 2001 letter informed the 
appellant of the relevant criteria.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes the discussions 
in the rating decision and the SOC sent to the appellant 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, the RO has 
obtained VA and non-VA treatment records, as well as service 
medical records from the National Personnel Records Center, 
and it appears that all identified treatment records have 
been obtained.   The appellant has been afforded a VA eye 
examination, the report of which includes a competent 
opinion on the merits of the claim.  In February 2001, the 
RO sent the veteran a letter notifying him of the provisions 
of the VCAA.  In its letter, the RO further informed the 
veteran that VA would obtain his service medical records as 
well as all VA medical records he identified, and that it 
would request private medical records upon receipt of a 
properly completed VA Form 21-4142 ("Authorization and 
Consent to Release Information").  The Board therefore finds 
that VA has complied with its duty to notify the appellant 
of his duties to obtain evidence.  See Quartuccio v. 
Prinicipi, No. 01- 997 (U. S. Vet. App. June 19, 2002).  The 
Board further notes that the veteran has not asserted that 
any relevant evidence has not been associated with the 
claims files, or that any additional development is 
required.  Finally, the Board finds that, given the medical 
evidence discussed below, which includes a competent opinion 
of record, further development is not necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 
(c)(4).  Based on the foregoing, the Board finds that there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating this claim.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


II.  38 U.S.C.A. § 1151 

The appellant claims entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of lens 
removal with vitrectomy, right eye.  In essence, he 
maintains that the claimed condition was caused or hastened 
by medical care at the Nashville, Tennessee, VA Medical 
Center (VAMC).  Specifically, he argues that he has right 
eye symptoms, to include pain, swelling, tearing, excessive 
pressure, an inability to adjust to light, and decreased and 
distorted vision, which were caused or aggravated by 
surgeries on his right eye in August 1997 and/or November 
1998.  In his substantive appeal (VA Form 9), received in 
August 2001, he asserts the following: his August 1997 
operation was performed by a resident without the presence 
of a qualified doctor, and he was not informed of this; the 
resident had difficulties during surgery and he had to wait 
an hour until another doctor arrived; "the wrong size and 
antiquated lens was used initially"; a peripheral iridotomy 
was performed without his consent; the operative report 
incorrectly indicates that Doctors Wang and McCabe were 
present; a second surgery (in November 1998) was performed 
to correct problems from the August 1997 surgery, and 
allowing this amount of time to pass contributed to the 
damage of his pupil and retina, and astigmatism.   

Title 38, U.S.C. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting 
in additional disability by reason of VA hospitalization, 
medical or surgical treatment, or examination, compensation 
shall be awarded in the same manner as if such disability 
were service connected.  See also 38 C.F.R. § 3.800.  
Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 
Fed. Reg. 31263 (1998).  Therefore, as the veteran filed his 
claim in November 1999, this claim must be decided under the 
current, post-October 1, 1997 version of 38 U.S.C.A. § 1151, 
as enacted in Public Law No. 104-204.

For compensation under 38 U.S.C.A. § 1151, the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, or 
examination, and not be merely coincidental therewith.  In 
the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will 
not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2).  

The medical evidence consists of VA outpatient treatment, 
examination and hospital reports, to include reports from 
the Nashville VAMC, and reports from private health care 
providers.  VA medical reports dated prior to August 12, 
1997 (the day of his surgery at the Nashville VAMC), show 
that the veteran was diagnosed with right eye glaucoma and 
cataracts.  See January 1990 VA examination report; April 
1997 VA outpatient treatment report.  Vision was recorded as 
20/40.  See April 1997 VA outpatient treatment report.  

An August 1997 VA "operation report," and associated 
documents from the Nashville VAMC, show that the veteran was 
noted to have a cataract in his right eye, with decreased 
visual acuity.  On August 12, 1997, the veteran underwent a 
phacoemulsification cataract extraction, anterior vitrectomy 
and anterior chamber intraocular lens, right eye.  The 
report states that the risks and benefits of the operation 
were explained to the patient and operative consent was 
obtained.  See also, "Request for Administration of 
Anesthesia and for Performance of Operations and Other 
Procedures," signed by the veteran on July 28, 1997.  The 
report indicates, in part, that the nucleus was totally 
phacoemulsified using the phaco tip, but that a small, thin 
epinuclear rim remained.  The remaining epinuclear plate was 
removed, although this was very difficult because it was 
very adherent to the capsule.  A posterior capsular tear was 
found after removal of the cortex, and an anterior 
vitrectomy was carried out.  The wound was extended, a lens 
was placed in the anterior chamber, and a peripheral 
iridotomy was performed.  The wound was cleaned and 
determined to be free from vitreous before closing.  There 
was no leakage.  The report states that the veteran 
tolerated the procedure well.  

The claims file contain a number of reports from VA and non-
VA health care providers, to include reports from Larry E. 
Patterson, M.D., Dr. Zachary T. Boyd, and Randall 
Funderburk, M.D., which are dated between August 13, 1997 
and November 19, 1998.  These reports show that the veteran 
periodically complained of, or sought treatment for, right 
eye pain, decreased vision, and such symptoms as photopsia, 
metamorphopsia, and "flashing lights."  

A VA "operation report," and associated documents from the 
Nashville VAMC, indicates that the veteran had had chronic 
cystoid macular edema, right eye, since his August 1997 
operation, and that on November 19, 1998 he underwent a pars 
plana vitrectomy, lensectomy with lens insertion in right 
eye.  The report states that the risks and benefits of the 
operation were explained to the veteran.  See also, "Request 
for Administration of Anesthesia and for Performance of 
Operations and Other Procedures," signed by the veteran on 
October 15, 1998.  Associated notes indicate that the 
veteran tolerated the procedure without complication, and 
that there were no immediate postoperative problems.  

VA outpatient treatment reports, dated between November 20, 
1998 and December 1999, show that the veteran sought 
treatment for eye symptoms on several occasions.  His 
provisional diagnoses included blurred vision and deformed 
pupil.  

A VA eye examination report, dated in January 2001, shows 
that the veteran complained of a variety of eye symptoms, to 
include pain, photophobia and visual disturbances.  On 
examination, the right eye had uncorrected vision of 20/80 
(near) and 20/80 (far).  Corrected vision was 20/30 (near) 
and 20/40+2 (far).  The diagnosis noted that the veteran had 
20/40 OD (right eye) history of cataract extraction and 
anterior vitrectomy and secondary implant, decreased acuity 
of 20/40 OD secondary to multiple right eye surgeries, and 
that his photophobia may be attributed to irregular, 
minimally reactive pupil, however, the veteran was not 
photophobic on pupil evaluation or slit lamp examination.  
The examiner further indicated that the veteran's complaints 
of "crooked images" may be secondary to 2.5 diopters of 
astigmatism and were probably induced by surgery, and that 
he was uncertain of etiology for complaints of achiness and 
tenderness.  He stated, "Obviously, with any surgery there 
are potential complications and unfortunately [the veteran] 
appears to have fallen in this category."  The examiner 
further stated that as an optometrist, he was unable to 
offer an opinion as to whether the veteran had a right eye 
disorder as a result of VA treatment, the proximate cause of 
which was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.  

A VA eye examination report, dated in April 2001, shows that 
the veteran complained of right eye symptoms that included 
being blinded by lights, seeing crooked and "scintillating" 
images and constant pain.  On examination, the right eye had 
corrected vision of 20/30 -3 (near) and corrected visions of 
20/40 (near) and 20/40 +1 (far).  There was no diplopia, and 
the fields of vision were full.  The diagnoses were 
refractive error, amblyopia of the right eye, esotropia, 
glaucoma suspect based on elevated intraocular pressure, 
epiretinal membrane of the right eye with surface membrane, 
and "anisocoria: the right pupil being larger than the left 
and irregular."  The examiner stated:

A diagnosis of any right eye condition 
present prior to the cited surgery with 
symptoms including visual acuity at that 
time.  Review of the medical records 
revealed that prior to the surgery the 
veteran was noted to have a visual 
acuity of 20/40 in the right eye.  The 
veteran was considered to have either 
glaucoma or ocular hypertension in both 
eyes.  The veteran is noted to have a 
cataract of the right eye.  The veteran 
is also noted to have mild amblyopia of 
the right eye as well as an epiretinal 
membrane with surface wrinkling 
retinopathy of the right eye.  It should 
be noted that prior to the cataract 
surgery, on 6/24/97, a note in the 
veteran's chart states "unable to drive 
secondary to glare."  

Any additional disability which is 
currently present which was caused by 
the surgery in question.  With the 
exception of the esotropia and 
anisocoria, all of the diagnoses listed 
were noted in the veteran's records 
prior to his cataract surgery.  
Regarding the esotropia the veteran 
states that as a child he had "crossed 
eye."  The anisocoria (large irregular 
pupil on the right) was almost certainly 
caused by one (and possibly by both) of 
the veteran's eye surgeries.

If there is additional disability which 
was caused by the surgery, whether it 
was approximately the result of 
carelessness, negligence, lack of proper 
skill, an error in judgment, or a 
similar instance of fault on the part of 
the VA, or the result of an event not 
reasonable foreseeable.  The only 
disability caused by the surgery was the 
enlarged irregular pupil (anisocoria).  
This can cause sensitivity to light. 
Without having seen the surgery, this 
question cannot be answered with a 100% 
certainty.  However, in reviewing the 
operative report there is nothing to 
suggest that there was carelessness, 
negligence, lack of proper skill, an 
error in judgment, or a similar instance 
of fault on the part of the VA.  During 
the surgery there was rupture of the 
posterior capsule and vitreous loss, 
which was managed with an anterior 
vitrectomy, peripheral iridectomy, and 
implantation of an anterior chamber 
intraocular lens.  Rupture of the 
posterior capsule and subsequent 
vitreous loss is a known risk of 
cataract surgery and its occurrence does 
not imply carelessness, negligence, lack 
of proper skill, an error in judgment, 
or a similar instance of fault.

The Board has determined that the claim must be denied.  A 
review of the claims file shows that there is no medical 
evidence showing that the veteran has the claimed condition 
as a result of VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of the VA in furnishing hospital care and/or 
medical treatment.  In fact, the only competent opinion in 
the claims file on this issue is the April 2001 VA 
examiner's opinion, which is unfavorable to the veteran's 
claim.  Furthermore, no medical evidence has been submitted 
to show that the veteran has the claimed condition as the 
result of "an event which was not reasonably foreseeable," 
and which was the actual result of VA care.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358(c)(1)(2).  As the record is devoid 
of any medical evidence linking the claimed condition to 
medical treatment by the Department of Veterans Affairs, his 
claim for compensation pursuant to 38 U.S.C.A. § 1151 must 
be denied. 

The Board has thoroughly reviewed all the evidence of 
record, but finds no medical evidence that the veteran 
developed an additional disability due to fault on the part 
of the VA in furnishing hospital care, or medical or 
surgical treatment.  The Board has considered the veteran's 
contention that he has residuals of lens removal with 
vitrectomy, right eye, as a result of VA treatment.  
However, while the veteran is competent to testify as to 
symptomatology he has experienced, without medical expertise 
or training, he is not competent to offer a medical opinion.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are 
not competent to render medical opinions).

In reaching this determination, the Board has specifically 
considered VAOPGCPREC 7-97 (Jan. 29, 1997).  However, that 
decision was specifically limited to the law as in effect 
prior to the previously discussed amendments.  

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation for residuals of lens removal with vitrectomy, 
right eye, under the provisions of 38 U.S.C.A. § 1151 is 
denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

